Opinion,
Mr. Justice Williams :
The act of May 8, 1854, § 23, P. L. 621, makes it the duty of the school directors in each district to establish a sufficient number of common schools for the education of every individual over six and under twenty-one years of age in their respective districts, “who may apply for admission and instruction, either in person, or by parent, guardian, or next friend.” The directors are not required to ascertain how many children of the proper age reside in their district. They have no power to compel attendance upon the'sehools under their charge. Their duty is to take notice of and provide for those who actually apply for admission to the common schools of their district. If they refuse or neglect to make reasonable provision for such applicants, they are guilty of a neglect of their official duty, for which they may be proceeded against in the Court of Quarter Sessions. If, on the other hand, they furnish accommodations for all who apply, they have performed the duty which the act of 1854 imposes. In the performance of this statutory duty, the school directors must decide, in the exercise of their discretion, when a new sehoolhouse becomes necessary, and where it should be located. This discretion is not an arbitrary one, to be exercised without regard to the public convenience ; but a reasonable one, to be exercised in accordance with the judgment of the school directors. Mistakes in judgment are not always to be avoided, nor are they to be punished by a summary dismissal of the directors from office. The courts do not supervise the discretion of the directors as to the manner in which their duties should be performed, but they take notice of their refusal or neglect to perform them: Heard v. School Dis., 45 Pa. 93.
In the case now before us, it is alleged that a new school*221house is needed in sub-district No. 5, and that it should be located in the village of Petersville. The respondents say that the present accommodations are amply sufficient for all who have applied for admission to the school in district No. 5. Here is an issue of fact on which this case depends. If the directors have provided for all actual applicants, they have neglected no duty imposed by the act of 1854, and the decree of the court below was wrong. We have looked into the evidence, and we do not find that any person of the proper age has ever applied at the door of the schoolhouse, or to the directors, who has not been promptly provided for. Indeed, we do not understand that it is alleged in the petition that any child has ever applied for admission to school No. 5, who has been turned away. It is said in reply that, while this may be true, yet there are some children who do not attend, and that to accommodate these a new schoolhouse should be built in Petersville. If this be so, how can the directors be required to take notice of it? The act of 1854 answers the question. Those who really wish accommodations in the common school should apply for it “ in person, or by parent, or guardian, or next friend.” If it is not furnished by the directors, there will then be ground for a charge of neglect of an official duty. How and where it shall be furnished is, within reasonable limits, necessarily left to the sound discretion of the directors.
But it is asked, must all these children be driven in a herd to schoolhouse No. 5, to demand admission? Certainly not. They may apply at their leisure, in person or by their parent or guardian, and, if without parent or guardian, then by their next friend. If some are too young to travel the distance between their homes and the schoolhouse, or if the roads have been rendered impracticable for them by heavy hauling over them, these are facts that the parent or guardian may bring to the knowledge of the directors. How many are there too young to make the journey to the schoolhouse ? Where do they live ? At what point would the largest number of such be best accommodated T Is the number sufficiently large to justify the erection of a new house, or should temporary accommodations be secured ? These questions must be considered; and, if there is a reasonable necessity thus shown for additional accommodation, it must be provided.
*222The petition did not proceed upon this basis. It set out the existence and population of the village of Petersville, its distance from schoolhouse No. 5, and that two of its citizens, J. L. Christie and Conrad Nicklas, as a committee representing the village, had made a formal demand upon the school directors to provide “ for the children or scholars of said village. ” This was an effort on the part of the inhabitants of the village to secure what they regarded as a necessary village improvement. It was not the application of any child or any number of children for admission to the common schools. ' The inhabitants of Petersville were naturally enough interested in their village, but the directors were bound to provide only for actual applicants for admission to the schools. They should consider the age of proposed pupils, the distance that it is reasonable to require them to travel, the state of the roads, and the convenience of the means of access open to them. They should exercise a sound discretion in view of all the facts and circumstances, and make a reasonable provision for all applicants. By this must be understood actual, not possible, applicants. Whether a schoolhouse is necessary at Petersville, depends on facts that do not appear in the petition in this case, nor yet in the evidence. If they exist, we have no doubt they will be brought to the attention of the directors; nor ought it to admit of doubt that the directors will fairly consider them, and make such provision for the accommodation of all applicants as may be reasonably necessary.
The order of the court below is now set aside, the directors are restored to office, and the petition is dismissed; the costs to be paid by the petitioners.